Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
     The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “roughness” change after the etch below must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Applicant claims “second roughness less than the first roughness of the patterned mask layer after etching the first material layer,” however the structural cooperative relationship shown in the drawings for the sidewalls do not appear to indicate any changes in roughness subsequent to the second etching (to second depth) but rather to the first etching (first depth), which appears to directly contradict the sequence of steps in the instant claims. No particular roughness is shown as is instantly claimed.  It appears Applicant’s invention is directed to altering roughness after the first etch (first depth) as opposed to the currently recited second etch (second depth).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant claims “second roughness less than the first roughness of the patterned mask layer after etching the first material layer.” However the structural cooperative relationship shown in the drawings for the sidewalls do not appear to indicate any changes in roughness subsequent to the second etching (to second depth) but rather to the first etching (first depth), which appears to directly contradict the sequence of steps in the instant claims. No particular roughness is shown as is instantly claimed.  It appears Applicant’s invention is directed to altering roughness after the first etch (first depth) as opposed to the currently recited second etch (second depth). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention



     Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In particular, in claim 1, Applicant claims “second roughness less than the first roughness of the patterned mask layer after etching the first material layer.” However the structural cooperative relationship shown in the drawings for the sidewalls do not appear to indicate any changes in roughness subsequent to the second etching (to second depth) but rather to the first etching (first depth), which appears to directly contradict the sequence of steps in the instant claims. No particular roughness is shown as is instantly claimed.  
The Office respectfully notes if Applicant amends claim 1 to include a step coverage of the first conformal layer in the patterned mask being greater than about 95% wherein the first conformal layer prevents/limits lateral etching of sidewalls after said etching step, the noted issues above would appear to be overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646